EXHIBIT 10.1

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement” or “Stock Release Agreement”) is made as of
June 25, 2002, between E-CENTIVES, INC., a Delaware corporation (“e-centives”),
and INKTOMI CORPORATION, a Delaware corporation (“Inktomi”, and together with
e-centives, the “Parties”).

 

WITNESSETH

 

WHEREAS, the Parties entered into an Asset Purchase Agreement, dated January 18,
2001 (the “Asset Purchase Agreement”), pursuant to which e-centives purchased
certain assets and assumed certain liabilities of Inktomi as provided therein;

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Asset Purchase Agreement, the Parties entered into (a) an Escrow Agreement,
dated March 28, 2001 (the “Escrow Agreement”), (b) a Sublease, dated March 28,
2001 (the “Sublease”), pursuant to which Inktomi subleased to e-centives certain
premises in the building commonly known as 555 Twin Dolphin Drive, which is
located in Redwood City, CA, and (c) a letter agreement regarding restrictions
on resale of e-centives’ common stock, dated March 28, 2001 (the “Resale
Restrictions Agreement”);

 

WHEREAS, the Parties desire to release all shares of e-centives common stock and
all other property, if any, contained in the Indemnity Fund (as defined in the
Escrow Agreement) to Inktomi in accordance with the terms contained in this
Agreement;

 

WHEREAS, the Parties wish to amend the Resale Restrictions Agreement as provided
in this Agreement; and

 

WHEREAS, the Parties have agreed to amend the Sublease pursuant to the terms of
the Second Amendment to Sublease being entered into by the Parties concurrently
with this Agreement;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.                                       Representations and Warranties.  Each
of the Parties represents and warrants to each other that such Party has full
power and authority (including full corporate power and authority) to execute
and deliver this Agreement and to perform its obligations hereunder, and that
this Agreement constitutes the valid and legally binding obligation of such
Party, enforceable in accordance with its terms and conditions.

 

--------------------------------------------------------------------------------


 

2.                                       Release of Indemnity Fund.

 

(a)                                  Notwithstanding anything to the contrary
contained in the Asset Purchase Agreement or the Escrow Agreement, the Parties
hereby agree that all shares of e-centives common stock and all other property,
if any, contained in the Indemnity Fund (as defined in the Escrow Agreement)
shall be released to Inktomi in accordance with instructions to be provided to
the Escrow Agent (as defined in the Escrow Agreement), which instructions are to
be executed by each of the Parties and delivered to the Escrow Agent
simultaneous with the execution of this Agreement.

 

(b)                                 The Parties agree that, notwithstanding
anything to the contrary contained in the Asset Purchase Agreement, all
indemnification obligations of Inktomi and e-centives contained in Section 8 of
the Asset Purchase Agreement are hereby terminated and shall have no further
effect from the date hereof.  Each Party represents and warrants to the other
Party that, as of the date hereof, no claim for indemnification has been made
against the other Party which has not been resolved in accordance with the terms
of the Asset Purchase Agreement and Escrow Agreement and no basis for any such
claim exists.

 

3.                                       Amendment to Resale Restrictions
Agreement.

 

(a)                                  The Parties agree that subsection (1) of
the second paragraph of the Resale Restrictions Agreement is hereby stricken and
the following shall be inserted in lieu thereof: “(1) two and one half percent
(2.5%) of the number of outstanding shares of Common Stock as shown on the most
recent report or statement published by e-centives, or”.

 

4.                                       Effect of Agreement.  All references to
the Asset Purchase Agreement, Escrow Agreement or Resale Restrictions Agreement
shall mean such agreement as amended or superseded by the provisions of this
Agreement.  Except as specifically amended or otherwise provided above, each
agreement shall remain in full force and effect in its original form or as
previously amended, as the case may be.

 

5.                                       Cooperation.  The Parties shall
cooperate with one another in the execution of any further documents or
instruments that any Party shall reasonably request the other Party to execute
and deliver, and in the performance of any other reasonably requested action
that may be deemed necessary or advisable, in relation to the actions
contemplated by this Agreement.

 

6.                                       Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

7.                                       Headings.  The section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.

 

8.                                       Governing Law.  This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
California without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of ay jurisdiction other than the State of
California.

 

9.                                       Amendments and Waivers.  No amendment
of any provision of this Agreement shall be valid unless the same shall be in
writing and signed by the Parties.  No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

10.                                 Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.

 

11.                                 Expenses.  Each of the Parties will bear its
own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement.

 

12.                                 Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

 

13.                                 Specific Performance.  Each of the Parties
acknowledges that the other Party would be damaged irreparably in the event any
of the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached.  Accordingly, each of the Parties
agrees that the other Party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted in
any court of the United States or any state thereof having jurisdiction over the
Parties and the matter, in addition to any other remedy to which it may be
entitled, at law or in equity.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

 

INKTOMI CORPORATION

 

 

 

 

 

By:

/s/ Michael Cunniff

 

 

 

Vice President

 

 

and Corporate Controller

 

 

 

 

 

 

 

 

 

 

E-CENTIVES, INC.

 

 

 

 

 

 

 

By:

/s/ David Samuels

 

 

 

Chief Financial Officer

 

4

--------------------------------------------------------------------------------